UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1, 2013. OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32505 L & L ENERGY, INC. (Exact name of Registrant as specified in its charter) NEVADA 91-2103949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 130 Andover Park East, Suite 200, Seattle, WA 98188 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ] No[ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[X] Non-accelerated filer[ ] Smaller reporting company[ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of September 9, 2013 there were 42,064,769 shares of common stock outstanding, with par value of $0.001. 1 L & L ENERGY, INC. Form 10-Q Quarterly Report Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements – Unaudited Balance Sheets as of July 31, 2013 and April 30, 2013 3 Statements of Income and Other Comprehensive Income for the three months ended July 31, 2013 and 2012 4 Statements of Cash Flows for the three months ended July 31, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements - Unaudited 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II – OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 1B. Unresolved Staff Comments 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults upon Senior Securities 44 Item 4. Reserved 44 Item 5. Other Information 44 Item 6. Exhibits 44 Signatures 45 Index to Exhibits 45 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L ENERGY, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements L & L ENERGY, INC. CONSOLIDATED BALANCE SHEETS AS OF JULY 31, 2, 2013 (Unaudited) July 31, 2013 April 30, 2013 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 9,041,400 $ 9,565,084 Accounts receivables 34,793,782 35,431,260 Prepaid and other current assets 22,255,894 23,139,756 Other receivables, net 6,449,967 12,895,304 Due from related parties 5,320,624 3,434,502 Related party notes receivable - current 4,185,598 4,237,715 Inventories 8,153,457 7,154,544 Total current assets 90,200,722 95,858,165 Property, plant, equipment, and mine development, net 188,240,373 173,409,488 Construction-in-progress 44,825,438 34,679,059 Intangible assets, net 836,096 214,883 Goodwill 2,772,307 2,753,439 Other assets 3,000,000 3,094,830 Deferred finance fee 123,731 146,072 Long term receivable, net 12,441,007 12,441,007 Total non-current assets 252,238,952 226,738,778 TOTAL ASSETS $ 342,439,674 $ 322,596,943 LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable $ 3,479,068 $ 3,794,840 Accrued expenses and other current liabilities 1,182,254 1,011,100 Other payables 21,455,016 21,373,835 Related party payables - current 8,141,475 6,808,798 Due to officers 2,214,432 1,304,431 Tax payable 19,703,878 17,792,612 Customer deposits 766,208 745,200 Bank loans 4,999,985 4,999,985 Total current liabilities 61,942,316 57,830,801 LONG-TERM LIABILITIES Convertible note payable, net 710,415 543,367 Derivative liabilities 4,145,788 4,594,912 Asset retirement obligations 3,712,351 3,616,643 Total long-term liabilities 8,568,554 8,754,922 Total Liabilities 70,510,870 66,585,723 Commitments and contingencies EQUITY: L&L ENERGY STOCKHOLDERS' EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding - - Common stock ($0.001 par value, 120,000,000 shares authorized: 38,549,283 and 38,385,050 shares issued and outstanding at July 31, 2013 and April 30, 2013 respectively) 38,549 38,385 Additional paid-in capital 70,211,536 69,588,550 Accumulated other comprehensive income 11,390,294 9,814,087 Retained Earnings 145,222,793 134,487,028 Treasury stock (286,595 shares and 286,595 shares at July 31, 2013 and April 30, 2013 respectively, including shared held by subsidiary) (68,035) (68,035) Total L & L Energy stockholders' equity 226,795,137 213,860,015 Non-controlling interest 45,133,667 42,151,205 Total equity 271,928,804 256,011,220 TOTAL LIABILITIES AND EQUITY $ 342,439,674 $ 322,596,943 The accompanying notes are an integral part of these consolidated financial statements. 3 L & L ENERGY, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED JULY 31, (Unaudited) 2013 2012 NET REVENUES $ 51,181,370 $ 39,448,098 COST OF REVENUES 32,126,563 29,548,014 GROSS PROFIT 19,054,807 9,900,084 OPERATING COSTS AND EXPENSES: Salaries & wages-selling, general and administrative 1,163,294 1,037,713 Selling, general and administrative expenses, excluding salaries and wages 3,224,985 2,597,956 Total operating expenses 4,388,279 3,635,669 INCOME FROM OPERATIONS 14,666,528 6,264,415 OTHER INCOME (EXPENSE): Interest income 5,132 107,266 Other income(expense), net (1,336) 328,228 Derivative gain 449,124 - Total other income 452,920 435,494 INCOME FROM CONTINUING OPERATIONS BEFORE PROVISION FOR INCOME TAXES 15,119,448 6,699,909 PROVISION FOR INCOME TAXES 1,692,451 692,440 INCOME FROM CONTINUING OPERATIONS 13,426,997 6,007,469 Income attributable to non-controlling interests 2,691,232 1,377,363 Income attributable to L & L 10,735,765 4,630,106 DISCONTINUED OPERATIONS, NET OF TAX Net income from discontinued operations attributable to non-controlling interests - 968,162 Net income from discontinued operations attributable to L & L - 1,556,365 TOTAL (LOSS) INCOME FROM DISCONTINUED OPERATIONS, NET OF TAX - 2,524,527 NET INCOME $ 13,426,997 $ 8,531,996 Net income attributable to non-controlling interests $ 2,691,232 $ 2,345,525 Net income attributable to L & L 10,735,765 6,186,471 OTHER COMPREHENSIVE INCOME: Foreign currency translation gain (loss) 1,867,437 (1,346,509) COMPREHENSIVE INCOME $ 15,294,434 $ 7,185,487 Comprehensive income attributable to non-controlling interests $ 2,982,462 $ 2,094,286 Comprehensive income attributable to L & L 12,311,972 5,091,201 INCOME PER COMMON SHARE – basic from continuing operations $ 0.28 $ 0.13 (LOSS) INCOME PER COMMON SHARE – basic from discontinued operations $ - $ 0.04 INCOME PER COMMON SHARE – basic $ 0.28 $ 0.17 INCOME PER COMMON SHARE – diluted from continuing operations $ 0.27 $ 0.13 (LOSS) INCOME PER COMMON SHARE – diluted from discontinued operations $ - $ 0.04 INCOME PER COMMON SHARE – diluted $ 0.27 $ 0.17 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING – basic 37,846,470 36,839,324 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - diluted 40,138,137 36,839,324 The accompanying notes are an integral part of these consolidated financial statements. 4 L & L ENERGY, INC. CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDED JULY 31, (UNAUDITED) 2013 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 13,426,997 $ 8,531,996 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,912,951 1,582,219 Stock compensation 623,150 566,111 Accretion of asset retirement obligation 95,708 27,714 Changes in assets and liabilities, net of businesses acquisitions: Accounts receivable 637,478 (2,240,633) Prepaid and other current assets 250,845 (5,116,801) Inventories (998,913) (1,525,259) Other receivable 4,611,332 1,277,909 Accounts payable and other payable 1,296,412 2,989,804 Customer deposit 21,008 (936,538) Accrued and other liabilities (110,922) (225) Taxes payable 1,911,266 668,942 Net cash provided by operating activities 23,677,312 5,825,239 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (668,967) (98,629) Construction-in-progress (24,994,276) (5,661,986) Proceeds from repayment of long term receivable - 1,563,621 Net cash used in investing activities (25,663,243) (4,196,994) CASH FLOWS FROM FINANCING ACTIVITIES: Due to officers 910,001 6,666 Net cash provided by (used in) financing activities 910,001 6,666 Effect of exchange rate changes on cash and cash equivalents 552,246 1,015,359 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (523,684) 2,650,270 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 9,565,084 4,040,020 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 9,041,400 $ 6,690,290 SUPPLEMENTAL INFORMATION INTEREST PAID $ 405,677 $ 80,862 INCOME TAX PAID $ 65,924 $ 580,334 NON-CASH INVESTING AND FINANCING ACTIVITIES: Payable to DaPing shareholders $ - $ 15,388,508 The accompanying notes are an integral part of these consolidated financial statements. 5 L & L ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION Description of Business L & L Energy, Inc. (“L&L” and/or the “Company”) was incorporated in Nevada, and is headquartered in Seattle, Washington. Effective on January 4, 2010, the State of Nevada approved the Company’s name change from L&L International Holdings, Inc. to L & L Energy, Inc. The Company is a coal (energy) company, and started its operations in 1995. Coal sales are generated entirely in China, from coal mining, clean coal washing, and coal wholesale operations. At the present time, the Company conducts its coal (energy) operations in Yunnan and Guizhou provinces, located in Southwest China. As of July31, 2013, the Company has the following subsidiaries or operations in China: · Kunming Biaoyu Industrial Boiler Co., Ltd (“KMC”), which owns/controls coal wholesale operations, L&L Coal Partners (the “2 Mines” or “LLC”), which owns/controls two coal mining operations (DaPuAn Mine and SuTsong Mine) and DaPuAn Mine’s coal washing operations; KMC also owns BaoXing Economic Trade Co. which is in wholesale operations, · Yunnan L&L Tai Fung (“Tai Fung”), which owns/controls SeZone County Hong Xing Coal Washing Factory (“Hong Xing”) and coal wholesale and distribution operations, · Wei She Coal Mine (“WeiShe”), · DaXing L&L Co. Ltd., · Guizhou LiWei Coal Co. Ltd, · LaShu Coal Mine (“LaShu”), and · LuoZhou Coal Mine (“LuoZhou”). Basis of Presentation The consolidated financial statements include the accounts of L & L Energy, Inc. and its affiliates. All intercompany transactions, profits and balances have been eliminated in consolidation. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Principles These statements reflect all adjustments, consisting of normal recurring adjustments, which, in management’s opinion, are necessary for fair presentation of the information contained herein. These financial statements should be read in conjunction with the Company's financial statements and notes thereto included in the Company's audited financial statements on Form 10-K for the fiscal year ended April 30 , 2013 as filed with the Securities and Exchange Commission (“SEC”) on July 30, 2013. Principles of Consolidation The fully consolidated financial statements include the accounts of (i) the Company, (ii) its 100% ownership of KMC, DaXing and Guizhou LiWei subsidiaries including coal wholesale, (iii) 80% of operations of LLC (“2 Mines”), (iv) 51% of WeiShe Mine, (v) 98% of TaiFung, and (
